Citation Nr: 1243373	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to July 1, 2004 for the addition of the Veteran's spouse, D.A., as a dependent for VA compensation purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to July 1976.  He also had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2006, the Veteran and his wife testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  He was notified in a September 12, 2012 letter that the hearing was scheduled to take place on October 16, 2012.  In a motion received on October 2, 2012, the Veteran's representative indicated that the Veteran was currently incarcerated and requested that his hearing be rescheduled after his release from prison in December 2014. The undersigned denied the motion.

However, incarcerated veterans are entitled to the same care and consideration given to their fellow non-incarcerated veterans.   Bolton v. Brown, 8 Vet. App. 185 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).   Further, the Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veterans to be certain they tailor their assistances to the peculiar circumstances of confinement."  Id.  Because it appears the Veteran will not be released from incarceration for another two years, a remand is necessary to attempt to allow him the opportunity to provide any earlier hearing testimony.  
The RO should contact the correctional facility where the Veteran is currently confined and request that he be permitted to testify at a Travel Board or Board videoconference hearing through a live video and/or audio link between the facility and either the VA hearing location in San Antonio or the Houston RO.  If this request is not granted, the Veteran should be advised that he can submit a cassette tape, not more than 30 minutes in length, with any information. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the correctional facility at which the Veteran is confined, or other appropriate authority, and request that he be permitted to testify at a Travel Board or Board videoconference hearing at the RO, via a video and/or audio link.  If such request is approved, the AMC/RO should coordinate with the correctional authorities for the scheduling of the hearing.  As the Veteran's initial request was made in 2007, he should be provided with the earliest possible hearing date.

2.  If the request for live video and/or audio testimony is not approved, the Veteran should then be permitted to submit a cassette tape of no longer than 30 minutes with any argument or further testimony in support of his claim. The Veteran is advised that he should consult any Statement of the Case and Supplemental Statements of the Case in order to further understand the reasons and bases for the denial of his claims. See July 2007 statement of the case.  If the Veteran does not retain a copy of this document, he should inform the RO and a copy of it should be furnished to him.  Additionally, his representative is encouraged to assist with the production of the hearing testimony, if the Veteran so desires.   
  
3.  All attempts to accommodate the Veteran's Board hearing request, to include any communications with correctional authorities, the Veteran, and his representative, should be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


